Title: From George Washington to Richard Peters, 4 March 1788
From: Washington, George
To: Peters, Richard



Sir,
Mount Vernon March 4th 1788

When I had the pleasure to be at your house last Summer you shewed me a triangular harrow with trowel tines for the purpose of cultivating your dell Crops. The appearance was preposs[ess]ing. But I forgot whether you spoke of its merits from theoritical, or practical knowledge. If the latter, will you permit me [to] request the favor of you to direct your workmen to furnish me with one compleat in all its parts accompanied with lines or trowells sufficient for 4 more. Colo. Biddle will pay the cost, upon demand.
That you may be enabled to Judge of the proper sizes—I will inform you for what particular uses they are intended.
From the experience of two years, one the wettest, the other the driest that evey was felt in this neighbourhood I am persuaded that as much (Inidian) Corn can be raised in rows as in any manner which has yet been tried in such (midling) land and with such management as is usually allowed for this Grain and that by drilling Potatoes between, the quantity of the latter will at least quadruple that of the former. whether Potatoes in addition to the Corn will bear too hard upon the soil is a question that has received an affirmative and negative answer. and both (it is said) from the experience of Husbandry I mean therefore to learn that which seems most profitable & in the practice of which I am already engaged. These Harrows then are to work the intervals between the Corn and Potatoes; which being 4 feet only, the dementions of them must be proportioned to the space they are to operate in. But, notwithstanding the levelness of my land—the straitness and equi-distance of my rows, it would seem nevertheless dangerous to depend upon a single bout of this implement because if perchance the width between the Rows should exceed 4 feet the ground will not be broken—and

if it falls short the plants will be cut up—twice therefore in each Row—seems necessary for safe and proper tillage. I mention it for your consideration only—my own opinion of the matter I must confess is (but it yields to experiance) that two feet from center to center of the hindmost lines would be a proper Medium—this, with the outer lins of the trowel, will stir near, or quite 2½ feet of earth; and under certain circumstances may be sufficient without going twice in the same row for cultivation of the plants; at all events, two bouts will give part of it a double stirring.
I will not trouble you with an apology for this request as it affords an opportunity to Mrs Washington and myself to present our best wishes to Mrs Peters and yourself and an occasion for me to assure you of the esteem with which—I am Sir Yr Most Obedt & very Hbl. Sert

Go. Washington

